


110 HR 1996 IH: Preservation of Federalism in Banking

U.S. House of Representatives
2007-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1996
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2007
			Mr. Gutierrez (for
			 himself, Mr. Paul,
			 Ms. Carson,
			 Mr. Clay, and
			 Ms. Lee) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To clarify the applicability of State law to national
		  banks and Federal savings associations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preservation of Federalism in Banking
			 Act.
		INational
			 banks
			101.State law
			 preemption standards for national banks clarified
				(a)In
			 generalChapter One of title LXII of the Revised Statutes of the
			 United States (12 U.S.C. 21 et seq.) is amended by inserting after section
			 5136B the following new section:
					
						5136C.State law
				preemption standards for national banks and subsidiaries clarified
							(a)State consumer
				laws of general application
								(1)In
				generalNotwithstanding any
				other provision of Federal law, any consumer protection in State consumer law
				of general application (including any law relating to unfair or deceptive acts
				or practices, any consumer fraud law and repossession, foreclosure, and
				collection) shall apply to any national bank.
								(2)National bank
				definedFor purposes of this
				section, the term national bank includes any Federal branch
				established in accordance with the International Banking Act of 1978.
								(b)State laws
				related to laws used by national banks for their benefitWhen a
				national bank avails itself of a State law for its benefit, all related
				consumer protections in State law shall apply.
							(c)State banking
				laws enacted pursuant to Federal law
								(1)In
				generalNotwithstanding any
				other provision of Federal law and except as provided in paragraph (2), any
				State law that—
									(A)is applicable to State banks; and
									(B)was enacted
				pursuant to or in accordance with, and is not inconsistent with, an Act of
				Congress, including the Gramm-Leach-Bliley Act, the Consumer Credit Protection
				Act, and the Real Estate Settlement Procedures Act, that explicitly or by
				implication, permits States to exceed or supplement the requirements of any
				comparable Federal law,
									shall
				apply to any national bank.(2)ExceptionsParagraph
				(1) shall not apply with respect to any State law if—
									(A)the State law discriminates against
				national banks; or
									(B)State law is
				inconsistent with provisions of Federal law other than this title LXII, but
				only to the extent of the inconsistency (as determined in accordance with the
				provision of the other Federal Law).
									(d)State laws
				protecting against predatory mortgage loansTo the extent not otherwise addressed in
				this section, State laws providing greater protection in high cost mortgage
				loans, however denominated, both in coverage and content, than is provided
				under the Truth in Lending Act (including the provisions amended by the Home
				Ownership and Equity Protection Act of 1994) shall apply to any national
				bank.
							(e)Comparable
				Federal regulation requiredIn relation to the regulation of consumer
				credit and deposit transactions, the Comptroller may preempt State law pursuant
				to this title only when there is a comparable Federal statute, or regulations
				pursuant to a Federal statute other than this title, expressly governing the
				activity, except in relation to interest pursuant to section 5197.
							(f)No negative
				implications for applicability of other state lawsNo
				provision of this section shall be construed as altering or affecting the
				applicability, to national banks, of any State law which is not described in
				this section.
							(g)Effect of
				transfer of transactionA transaction that is not entitled to
				preemption at the time of the origination of the transaction does not become
				entitled to preemption under this title by virtue of its subsequent acquisition
				by a national bank.
							(h)Denial of
				preemption not a deprivation of a civil rightThe preemption of any provision of the law
				of any State with respect to any national bank shall not be treated as a right,
				privilege, or immunity for purposes of section 1979 of the Revised Statutes of
				the United States (42 U.S.C. 1983).
							(i)DefinitionFor
				purposes of this section, the terms includes and
				including have the same meaning as in section 3(t) of the Federal
				Deposit Insurance
				Act.
							.
				(b)Clerical
			 amendmentThe table of sections for chapter One of title LXII of
			 the Revised Statutes of the United States is amended by inserting after the
			 item relating to section 5136B the following new item:
					
						
							5136C. State law preemption standards for
				national banks and subsidiaries
				clarified.
						
						.
				102.Visitorial
			 standardsSection 5136C of the
			 Revised Statutes of the United States (as added by
			 section
			 101(a) of this Act) is amended by adding at the end the
			 following new subsections:
				
					(j)Visitorial
				powersNo provision of this
				title which relates to visitorial powers or otherwise limits or restricts the
				supervisory, examination, or regulatory authority to which any national bank is
				subject shall be construed as limiting or restricting the authority of any
				attorney general (or other chief law enforcement officer) of any State to bring
				any action in any court of appropriate jurisdiction—
						(1)to enforce any
				applicable Federal or State law, as authorized by such law; or
						(2)on behalf of
				residents of such State, to enforce any applicable provision of any Federal or
				State law against a national bank, as authorized by such law, or to seek relief
				and recover damages for such residents from any violation of any such law by
				any national bank.
						(k)Enforcement
				actionsThe ability of the
				Comptroller to bring an enforcement action under this title or section 5 of the
				Federal Trade Commission Act does not preclude private parties from enforcing
				rights granted under Federal or State law in the
				courts.
					.
			103.Clarification
			 of law applicable to State-chartered nondepository institution
			 subsidiariesSection 5136C of
			 the Revised Statutes of the United States (as added by
			 section 101(a) of this Act) is amended by
			 inserting after subsection (k) (as added by section 102) the following new
			 subsection:
				
					(l)Clarification of
				law applicable to nondepository institution subsidiaries and affiliates of
				national banks; definitions
						(1)In
				generalNo provision of this
				title shall be construed as preempting the applicability of State law to any
				State-chartered nondepository institution, subsidiary, other affiliate, or
				agent of a national bank.
						(2)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(A)Depository
				institution, subsidiary, affiliateThe terms depository
				institution, subsidiary, and affiliate have
				the same meanings as in section 3 of the Federal Deposit Insurance Act.
							(B)Nondepository
				institutionThe term nondepository institution means
				any entity that is not a depository
				institution.
							.
			104.Data collection
			 and reporting
				(a)Collecting and
			 monitoring consumer complaints
					(1)In
			 generalThe Comptroller of the Currency shall record and monitor
			 each complaint received directly or indirectly from a consumer regarding a
			 national bank or any subsidiary of a national bank and record the resolution of
			 the complaint.
					(2)Factors to be
			 includedIn carrying out the requirements of paragraph (1), the
			 Comptroller of the Currency shall include—
						(A)the date the
			 consumer complaint was received;
						(B)the nature of the
			 complaint;
						(C)when and how the
			 complaint was resolved, including a brief description of the extent, and the
			 results, of the investigation made by the Comptroller into the complaint, a
			 brief description of any notices given and inquiries made to any other Federal
			 or State officer or agency in the course of the investigation or resolution of
			 the complaint, a summary of the enforcement action taken upon completion of the
			 investigation, and a summary of the results of subsequent periodic reviews by
			 the Comptroller of the extent and nature of compliance by the national bank or
			 subsidiary with the enforcement action; and
						(D)if the complaint
			 involves any alleged violation of a State law (whether or not Federal law
			 preempts the application of such State law to such national bank) by such bank,
			 a cite to and a description of the State law that formed the basis of the
			 complaint.
						(b)Report to the
			 Congress
					(1)Periodic reports
			 requiredThe Comptroller of the Currency shall submit a report
			 semi-annually to the Congress on the consumer protection efforts of the Office
			 of the Comptroller of the Currency.
					(2)Contents of
			 reportEach report submitted under paragraph (1) shall include
			 the following:
						(A)The total number of
			 consumer complaints received by the Comptroller during the period covered by
			 the report with respect to alleged violations of consumer protection laws by
			 national banks and subsidiaries of national banks.
						(B)The total number
			 of consumer complaints received during the reporting period that are based on
			 each of the following:
							(i)Each
			 title of the Consumer Credit Protection Act (reported as a separate aggregate
			 number for each such title).
							(ii)The
			 Truth in Savings Act.
							(iii)The Right to
			 Financial Privacy Act of 1978.
							(iv)The
			 Expedited Funds Availability Act.
							(v)The
			 Community Reinvestment Act of 1977.
							(vi)The
			 Bank Protection Act of 1968.
							(vii)Title LXII of
			 the Revised Statutes of the United States.
							(viii)The Federal
			 Deposit Insurance Act.
							(ix)The
			 Real Estate Settlement Procedures Act of 1974.
							(x)The
			 Home Mortgage Disclosure Act of 1975.
							(xi)Any
			 other Federal law.
							(xii)State consumer
			 protection laws (reported as a separate aggregate number for each State and
			 each State consumer protection law).
							(xiii)Any other State law (reported separately
			 for each State and each State law).
							(C)A summary
			 description of the resolution efforts by the Comptroller for complaints
			 received during the period covered, including—
							(i)the
			 average amount of time to resolve each complaint;
							(ii)the
			 median period of time to resolve each complaint;
							(iii)the average and
			 median time to resolve complaints in each category of complaints described in
			 each clause of subparagraph (B); and
							(iv)a
			 summary description of the longest outstanding complaint during the reporting
			 period and the reason for the difficulty in resolving such complaint in a more
			 timely fashion.
							(3)Disclosure of
			 report on occ websiteEach
			 report submitted to the Congress under this subsection shall be posted, by the
			 Comptroller of the Currency, in a timely fashion and maintained on the website
			 of the Office of the Comptroller of the Currency on the World Wide Web.
					IISavings
			 associations
			201.State law
			 preemption standards for federal savings associations clarified
				(a)In
			 generalThe Home Owners' Loan Act (12 U.S.C. 1461 et seq.) is
			 amended by inserting after section 5 the following new section:
					
						6.State law
				preemption standards for federal savings associations and affiliates
				clarified
							(a)State consumer
				laws of general applicationNotwithstanding any other provision of
				Federal law, any consumer protection in State consumer law of general
				application (including any law relating to unfair or deceptive acts or
				practices, any consumer fraud law and repossession, foreclosure, and
				collection) shall apply to any Federal savings association.
							(b)State laws
				related to laws used by Federal savings associations for their
				benefitWhen a Federal
				savings association avails itself of a State law for its benefit, all related
				consumer protections in State law shall apply.
							(c)State banking or
				thrift laws enacted pursuant to Federal law
								(1)In
				generalNotwithstanding any other provision of Federal law and
				except as provided in paragraph (2), any State law that—
									(A)is applicable to
				State savings associations (as defined in section 3 of the Federal Deposit
				Insurance Act); and
									(B)was enacted pursuant to or in accordance
				with, and is not inconsistent with, an Act of Congress, including the
				Gramm-Leach-Bliley Act, the Consumer Credit Protection Act, and the Real Estate
				Settlement Procedures Act, that explicitly or by implication, permits States to
				exceed or supplement the requirements of any comparable Federal law,
									shall
				apply to any Federal savings association.(2)ExceptionsParagraph
				(1) shall not apply with respect to any State law if—
									(A)the State law
				discriminates against Federal savings associations; or
									(B)the State law is
				inconsistent with provisions of Federal law other than this Act, but only to
				the extent of the inconsistency (as determined in accordance with the provision
				of the other Federal law).
									(d)State laws
				protecting against predatory mortgage loansTo the extent not otherwise addressed in
				this section, State laws providing greater protection in high cost mortgage
				loans, however denominated, both in coverage and content, than is provided
				under the Truth in Lending Act (including the provisions amended by the Home
				Ownership and Equity Protection Act of 1994) shall apply to any Federal savings
				association.
							(e)Comparable
				Federal regulation requiredIn relation to the regulation of consumer
				credit and deposit transactions, the Director of the Office of Thrift
				Supervision may preempt State law pursuant to this Act only when there is a
				comparable Federal statute, or regulations pursuant to a Federal statute other
				than this Act, expressly governing the activity, except in relation to interest
				pursuant to section 4(g).
							(f)No negative
				implications for applicability of other state lawsNo
				provision of this section shall be construed as altering or affecting the
				applicability, to Federal savings associations, of any State law which is not
				described in this section.
							(g)Effect of
				transfer of transactionA
				transaction that is not entitled to preemption at the time of the origination
				of the transaction does not become entitled to preemption under this Act by
				virtue of its subsequent acquisition by a Federal savings association.
							(h)Denial of
				preemption not a deprivation of a civil rightThe preemption of any provision of the law
				of any State with respect to any Federal savings association shall not be
				treated as a right, privilege, or immunity for purposes of section 1979 of the
				Revised Statutes of the United States (42 U.S.C. 1983).
							(i)DefinitionFor
				purposes of this section, the terms includes and
				including have the same meaning as in section 3(t) of the Federal
				Deposit Insurance
				Act.
							.
				(b)Clerical
			 amendmentThe table of sections for the Home Owners' Loan Act (12
			 U.S.C. 1461 et seq.) is amended by striking the item relating to section 6 and
			 inserting the following new item:
					
						
							6. State law preemption standards for
				Federal savings associations and affiliates
				clarified.
						
						.
				202.Visitorial
			 standardsSection 6 of the
			 Home Owners' Loan Act (as added by section 201(a) of this title) is amended by
			 adding at the end the following new subsections:
				
					(j)Visitorial
				powersNo provision of this
				Act shall be construed as limiting or restricting the authority of any attorney
				general (or other chief law enforcement officer) of any State to bring any
				action in any court of appropriate jurisdiction—
						(1)to enforce any
				applicable Federal or State law, as authorized by such law; or
						(2)on behalf of
				residents of such State, to enforce any applicable provision of any Federal or
				State law against a Federal savings association, as authorized by such law, or
				to seek relief and recover damages for such residents from any violation of any
				such law by any Federal savings association.
						(k)Enforcement
				actionsThe ability of the
				Director of the Office of Thrift Supervision to bring an enforcement action
				under this Act or section 5 of the Federal Trade Commission Act does not
				preclude private parties from enforcing rights granted under Federal or State
				law in the
				courts.
					.
			203.Clarification
			 of law applicable to State-chartered nondepository institution
			 subsidiariesSection 6 of the
			 Home Owners' Loan Act (as added by
			 section 201(a) of this title) is amended by
			 inserting after subsection (k) (as added by section 202) the following new
			 subsection:
				
					(l)Clarification of
				law applicable to nondepository institution affiliates of Federal savings
				associations
						(1)In
				generalNo provision of this
				Act shall be construed as preempting the applicability of State law to any
				State-chartered nondepository institution, subsidiary, other affiliate, or
				agent of a Federal savings association.
						(2)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(A)Depository
				institution, subsidiary, affiliateThe terms depository
				institution, subsidiary, and affiliate have
				the same meanings as in section 3 of the Federal Deposit Insurance Act.
							(B)Nondepository
				institutionThe term nondepository institution means
				any entity that is not a depository
				institution.
							.
			204.Data collection
			 and reporting
				(a)Collecting and
			 monitoring consumer complaints
					(1)In
			 generalThe Director of the
			 Office of Thrift Supervision shall record and monitor each complaint received
			 directly or indirectly from a consumer regarding a Federal savings association
			 or any subsidiary of a Federal savings association and record the resolution of
			 the complaint.
					(2)Factors to be
			 includedIn carrying out the requirements of paragraph (1), the
			 Director of the Office of Thrift Supervision shall include—
						(A)the date the
			 consumer complaint was received;
						(B)the nature of the
			 complaint;
						(C)when and how the complaint was resolved,
			 including a brief description of the extent, and the results, of the
			 investigation made by the Director into the complaint, a brief description of
			 any notices given and inquiries made to any other Federal or State officer or
			 agency in the course of the investigation or resolution of the complaint, a
			 summary of the enforcement action taken upon completion of the investigation,
			 and a summary of the results of subsequent periodic reviews by the Comptroller
			 of the extent and nature of compliance by the Federal savings association or
			 subsidiary with the enforcement action; and
						(D)if the complaint involves any alleged
			 violation of a State law (whether or not Federal law preempts the application
			 of such State law to such Federal savings association) by such savings
			 association, a cite to and a description of the State law that formed the basis
			 of the complaint.
						(b)Report to the
			 Congress
					(1)Periodic reports
			 requiredThe Director of the Office of Thrift Supervision shall
			 submit a report semi-annually to the Congress on the consumer protection
			 efforts of the Office of Thrift Supervision.
					(2)Contents of
			 reportEach report submitted under paragraph (1) shall include
			 the following:
						(A)The total number of consumer complaints
			 received by the Director during the period covered by the report with respect
			 to alleged violations of consumer protection laws by Federal savings
			 associations and subsidiaries of Federal savings associations.
						(B)The total number
			 of consumer complaints received during the reporting period that are based on
			 each of the following:
							(i)Each
			 title of the Consumer Credit Protection Act (reported as a separate aggregate
			 number for each such title).
							(ii)The
			 Truth in Savings Act.
							(iii)The
			 Right to Financial Privacy Act of 1978.
							(iv)The
			 Expedited Funds Availability Act.
							(v)The
			 Community Reinvestment Act of 1977.
							(vi)The
			 Bank Protection Act of 1968.
							(vii)The
			 Home Owners' Loan Act.
							(viii)The Federal
			 Deposit Insurance Act.
							(ix)The
			 Real Estate Settlement Procedures Act of 1974.
							(x)The
			 Home Mortgage Disclosure Act of 1975.
							(xi)Any
			 other Federal law.
							(xii)State consumer
			 protection laws (reported as a separate aggregate number for each State and
			 each State consumer protection law).
							(xiii)Any other State law (reported separately
			 for each State and each State law).
							(C)A summary
			 description of the resolution efforts by the Director for complaints received
			 during the period covered, including—
							(i)the
			 average amount of time to resolve each complaint;
							(ii)the
			 median period of time to resolve each complaint;
							(iii)the average and
			 median time to resolve complaints in each category of complaints described in
			 each clause of subparagraph (B); and
							(iv)a
			 summary description of the longest outstanding complaint during the reporting
			 period and the reason for the difficulty in resolving such complaint in a more
			 timely fashion.
							(3)Disclosure of
			 report on ots websiteEach
			 report submitted to the Congress under this subsection shall be posted, by the
			 Director of the Office of Thrift Supervision, in a timely fashion and
			 maintained on the website of the Office of Thrift Supervision on the World Wide
			 Web.
					
